DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Election by Original Presentation
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant’s originally elected and examined claims are drawn to:
Inferring activity of PI3K cellular signaling pathway by determining a level of FOXO transcription factor (TF) element in an extracted tissue sample, the determining based on evaluating a mathematical model relating the expression of target genes to PI3K cellular signaling pathway, and inferring the activity of the PI3K cellular signaling pathway.
Newly introduced claim 26 is drawn to physically measuring gene expression, storing activity of PI3K cellular signaling pathway, storing a level of FOXO transcription factor and electronically transmitting from memory to a processor the level of FOXO transcription factor. Claim 26 is drawn to physically measuring, storing and transmitting information and is outside the scope of the originally elected claims drawn to inferring PI3K cellular signaling pathway by determining FOXO TF element from gene expression.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Amendments to the claims are acknowledged. Claim 27-28 are new.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 21-25 and 27-28 are under consideration. 	
Claims 2, 5, 8, 12 and 15-20 have been cancelled. Claim 26 is withdrawn.


Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP141501452 filed 01/03/2014 is acknowledged.


Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to reflect Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 21-25 and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 21-25 and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea

Determining, by a processor, activity of the PI3K cellular signaling pathway in the sample of tissue, cells, and/or body fluid of the subject based on the expression levels of three or more target genes of the PI3K cellular signaling pathway measured in the extracted sample. This step reads on an abstract idea because it can be performed by the human mind and also recites determining a natural correlation between PI3K cellular signaling pathway activity and gene expression.
The claims further recite that determining comprises:
Determining a level of a FOXO transcription factor (TF) element in the extracted sample based on the expression level of the three or more target genes of the PI3K cellular signaling pathway. This step reads on an abstract idea because it can be performed by the human mind and also recites determining a natural correlation between a level of FOXO TF and gene expression.
Determining the activity of the PI3K cellular signaling pathway in the tissue, cells, or body fluid of the subject based on the level of the FOXO TF element in the extracted sample. This step is an abstract idea because it can be performed by the human mind and also recites determining a natural correlation between PI3K cellular signaling pathway in the tissue and a level of FOXO TF.
Determining that the P13K cellular signaling pathway is operating abnormally in the subject based on the determined activity of the P13K signaling pathway. This step is an abstract idea because it reads on analyzing data making a conclusion at the level that can be performed by the human mind.
Claims 27-28 further limit the step of selecting but can also be performed by the human mind.
Claim 25 is drawn to constructing a network between gene expression levels of mRNA direct target genes, training a network by determining level of the FOXO TF, determining the activity of the PI3K cellular signaling pathway, and measuring the nodes representing corresponding probe set nodes of the three or more genes.
This step reads on an abstract idea and mathematical concept. Constructing a network between expression levels and cellular signaling pathway is organizing information by a process that can be performed mentally. Furthermore, the step of training a network does not recite any limitations that could not be reasonably performed by the human mind. 

FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 

Step 2A Prong Two: Identification of a Natural Correlation

The instant claims are directed to a process of determining PK13 cellular signaling pathway activity from gene expression of target genes by first determining the FOXO TF level from the gene expression of target genes. The correlation between PK13 cellular signaling pathway activity, FOXO TF level and gene expression is a natural phenomenon, and the claims recite nothing more than a correlation between the natural phenomenon and an underlying principle of said phenomenon.  
The claims also recite determining that the P13K cellular signaling pathway is operating abnormally in the subject based on the determined activity of the P13K signaling pathway. This step is also drawn to a natural correlation and a recognition of a natural principle. 
Claims 3, 4, 6, 7, 9-11, 14, 20-25 and 27-28 are drawn to further limiting the judicial exceptions recited in independent claims 1 and 13.

Step 2B: Consideration of Practical Application
The claims recite selecting a specific treatment and recommending or selecting a drug that downregulates the activity of the P13K cellular signaling pathway and that the method is used in at least diagnosis based on the determination or prognosis based on 
The recited application of the determination of activity of PI3K cellular signaling pathway is one that generates information which is not a “practical application.”
This judicial exception is not integrated into a practical application because the claims do not fulfill any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations that are not an abstract idea or natural correlation. The claims recite:

	The specification discloses (page 11, lines 25-30) that the expression levels of the one or more target genes can be measurements of mRNA which result from (rt)-PCR and microarray techniques using probes associated with the target genes or that the expression levels can be measured by concentration of the proteins encoded by the target genes. However, physically measuring expression levels of known genes including by the methods described in the specification, e.g. PCR or microarray, is routine, conventional and well understood.
Examiner takes Official Notice that whole genome arrays contain the recited genes which makes the determination of expression levels of the recited genes, which are known genes, to be routine, conventional and well understood. Determining gene expression of known genes is well understood, routine and conventional.
	Furthermore, the initial step of expression level data collection serves as an extra-solution data gathering device as in MPEP 2106.05(g), 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)


Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims are not drawn to an abstract idea but rather to a method for correcting abnormal activity of the P13K cellular signaling pathway in a subject comprising the selection of a specific treatment.
In response, the characterization put forth by Applicants is “generally linking the use of a judicial exception to a particular environment or field of use,” as described in MPEP 2106.05(h). The selection of a specific treatment is a further step that can be performed by the human mind but does not “practically apply” the judicial exception, in 
Applicants argue that the claims recite a multistep method for correcting abnormal activity of the P13K cellular signaling pathway in a subject comprising selection of a specific treatment.
In response, each of the recited steps has been analyzed and it has been determined that they all encompass steps that can be performed by the human and additionally, the steps of determining a level of FOXO TF, determining activity of the P13K cellular signaling pathway and that it is operating abnormally are steps drawn to determining a natural correlation. Both mental step and natural correlations are judicial exception and cannot by themselves be “significantly more,” despite any specificity or potential usefulness of the steps. The claims do not recite any specifics of how to apply the recited judicial exception such that the claims can achieve correcting abnormal activity of the P13K cellular signaling pathway.

Response to Arguments in the Office Action filed 6/21/2021

Applicants argue that the claims have been amended herein to recite “determining by a processor circuitry,” and that this feature does not belong to Mathematical Concepts, Method of Organizing Human activity or Mental Processes, this feature is not an abstract idea and therefore should be considered an additional element.
In response, Applicants are pointed to MPEP section 2106.05(f) which explains:
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
Furthermore, the generic computer components have indeed been considered under Step 2B as “Additional Elements.” However, they serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Therefore, merely applying abstract idea steps to be performed on a generic computer does not add “significantly more” to the claims.

In response, Applicants are pointed to sections 2106.04(d)(1) and 2106.05(a), especially  section “II. Improvement To Any Other Technology of Technical Field.” Taken the MPEP section and examples as a whole it is noted that all improvements to technology are improvements that manifest in the “real world realm,” or to the function of a computer. Instantly, however, the claims are drawn to applying an abstract idea to be processed by a computer; merely relying on the computer as a work horse. The claimed processes does not improve computer technology but merely implements computer technology to analyze information. As, such any improvement to technology such as a specific treatment for breast cancer that is selected from the application of the claimed process is not reflected in the claims. There are no steps that reflect an improvement to technology, only steps that are abstract ideas and natural correlations.
 Response to Affidavit Filed under Rule 132:
The instant declaration has been considered but is not persuasive because the argued improvements are not reflected in the claims. The claims are not drawn to selection of drugs and prediction of prognosis and response to cancer therapy. The claims are drawn to correlating PI3K cellular pathway activity to expression of three target genes and not to determining estrogen receptor (ER) response to adjuvant therapy as compared to treatment with tamoxifen. Even, so, the claims should recite either a Practical Application such as a selection and administration of a specific 
Should the claims be amended to reflect the studies described in the Affidavit, it would not be sufficient if the claimed steps continued to read on analysis steps that can be performed by the human mind or with mathematical concepts. The analytical determination that patients had better prognosis when treated with tamoxifen would still need to be practically applied, such as with a step of actually treating patients with tamoxifen.

Claim Rejections - 35 USC § 112-2nd paragraph

The instant rejection is maintained for reasons of record. Applicants did not amend the claims to cure this issue of lack of clarity.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is drawn to instructions that are executed by a digital processing device to perform the method of claim 1. Claim 1 recites a step of “physically measuring 

Noted Prior Art
	Deng et al. US 2012/0289431 par. 0333 teaching CDKN1B, FASLG, and RBL2 proteins which are involved in the P13K pathway.

	
Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky, whose telephone number is (571)-272-7540.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Karlheinz Skowronek can be reached via telephone (571)-272-9047.
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the Central PTO Fax Center.   The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR  § 1.6(d)).  The Central PTO Fax Center number is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Anna Skibinsky/
Primary Examiner, 
Art Unit 1631